Attachment to Advisory Action
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.     Applicants’ response and amendment under AFCP 2.0   of   8/10/2022 are acknowledged. The amendment was not entered. 

Status of the Claims
3.      Claims 55-58, 64, 66, 67-69 and 75-82 are pending in this application.  Claims 1-54, 59-63, 65 and 70-74 have been canceled by previous amendments. Claims 67-69 are withdrawn from further consideration as being drawn to no-elected inventions. Claims 55-58, 64, 66 and 75-82 are under consideration.

AFCP 2.0 Decision
4.     The after final amendment will not be entered because they raise new issues that would require further consideration and search for the following reasons. 
Amended claim 55 delete step iii of the method and also amendment of step iv omit presence of some criteria. These changes require new search and consideration. Additionally, the proposed after final amendments do not place the application in better from for appeal and does not simplify the issues for appeal.  Accordingly, applicants arguments drawn to the proposed after final amendments will not be addressed.
Therefore, the rejections of the final rejection mailed 6/10/2022 are maintained.


Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
August 26, 2022


/JANA A HINES/Primary Examiner, Art Unit 1645